By JUDGE ELLIOTT MARSHALL
In my opinion the will of Carrie D. Graichen, deceased, created a valid devise and bequest of her residuary estate to Farmers & Merchants National Bank & Trust Company, Winchester, Virginia, as trustee for Margaret Maeder Muhlert, Martin Maeder and Helmut Maeder, and any other children which might be born to Julius Maeder. Julius Maeder having predeceased the testator the beneficiaries are limited to the three persons named above. The will created in the three beneficiaries title in fee simple subject to defeasance as to each upon his death without issue surviving, in which event the remaining beneficiaries to be vested with such interest in remainder subject to the same condition of defeasance. In the event that all three died without issue surviving a reversion would ensue.
Martin Maeder having died without issue surviving, the whole equitable estate is now vested in Margaret Maeder Muhler and Helmut Maeder, who each own a defeasible fee as to one-half.
In my opinion the "Alien Property Custodian Act," the "Trading With the Enemy Act" and other pertinent Federal Statutes have no effect upon the validity of a devise or bequest otherwise valid. These statutes might serve temporarily or permanently to prevent the *266delivery of possession to the devisees, substituting the Alien Property Custodian therefor, but would in no circumstance alter the construction of the will itself or justify the court in declaring any provision thereof to be invalid. In the event that it should be decided that the beneficiaries are legally and permanently incapable of receiving possession of the property another proceeding might determine in whom the property should be vested.